Judgment Supreme Court, Bronx County (Jack Turret, J.), entered August 16, 1988, which directed payment of $30,000 for child support plus costs and further directed a hearing on the issue of interest on the arrears,* unanimously modified, on the law and the facts, to delete any amount attributable to arrears for temporary support, and otherwise affirmed, without costs. The matter is remanded for a determination of the amount attributable to arrears in temporary support.
*318This is an action to enforce an award of $100 per week in child support for the period of April 2, 1981 until January 30, 1987. The trial court directed payment as indicated above.
The parties were married in New York in 1969. A son was born in 1972. The parties separated in 1974 and plaintiff wife commenced an action for divorce during that year. In November 1974 the Supreme Court ordered interim child support of $100.
A hearing on the divorce was held in 1981. A divorce judgment was signed on September 13, 1985 and provided that the defendant pay arrears in child support in the sum of $22,650 for the period of November 7, 1974 to April 2, 1981. The judgment also provided for child support of $100 per week. No reason appears why the judgment was delayed from 1981 to 1985. Moreover, no reason appears why the judgment did not include arrears in child support for the period between April 2, 1981 and the date of entry of the divorce judgment.
An interim order for child support expires with the termination of the action and so does the right to enforce it. (Polizotti v Polizotti, 305 NY 176, 179 [1953].) Here, no reason appears to depart from settled law and the arrears for temporary support cannot be obtained after the entry of the judgment of divorce. (Polizotti v Polizotti, supra; Sorkin v Sorkin, 111 AD2d 845, 846 [2d Dept 1985]; Weaver v Weaver, 72 AD2d 221, 223 [4th Dept 1980].)
We modify accordingly. Concur—Kupferman, J. P., Carro, Milonas, Rosenberger and Smith, JJ.

 The parties stipulated that the amount of interest is $1,500.